DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10513335 in view of Hoffjann (US2010/0127123). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1-3, 8-9, US10513335 claim 1 recites essentially the same limitations (note US10513335 first electrical signal distribution system corresponds to the present application's electrical signal distribution system). Although US10513335 claim 1 does not explicitly mention the floor member of the vehicle supporting seats, it is very well known in the art of vehicle and aircraft design for the floor member to generally support seats as exemplified by Hoffjann (see Hoffjann: [0062], Fig. 2) and would be obvious to do so as known vehicle design choice to accommodate passengers depending on intended use of the vehicle (see Hoffjann: [0062], Fig. 2).
Re claims 4-7, 10-17, US10513335 claims 2-13, 15, respectively, further recite the same limitations.
Re claim 18, US10513335 claim 16 in view of Hoffjann recites and makes obvious the limitations in the same manner discussed regarding claim 1.
Re claims 19-20, US10513335 claims 22-23, respectively, further recite the same limitations.

Claim Objections
Claims 17 objected to because of the following informalities:  
Re claim 17, it is recommended the claim be amended: "wherein the is configured to modularly connect to one or more additional electrical signal distribution systems." or similar phrasing to prevent potential issues with insufficient antecedent basis, correct grammar, and insert a period to complete the sentence (it is noted also in claims 17 and 19 the term "modularly" under broadest reasonable interpretation does not provide further limitation without details of specific structures for the connecting or details of the additional electrical signal distribution systems).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 10, 20, the scope of the claims are indefinite due to unclear scope of the limitation "detect a configuration mismatch and initiate logical-to-physical mapping" (and similar phrasing in claim 20). As drafted, the term "logical-to-physical mapping" does not appear to be defined with sufficiently clear scope as to what the operation is required to include, and furthermore the claims do not recite any further details of how the operation would relate to the connection of the one of the plurality of electrical devices. It is recommended Applicant incorporate the basic details of the operation in relation to the previously introduced elements as disclosed in Applicant's corresponding PGPUB (US2020/0079509): [0085] to make clear what operations are required. For example, if the operation is merely performing the functions as similarly recited in claim 9 again upon detecting a change in connection/a new device being connected the features could be recited in such manner. For purposes of examination, the claims will be interpreted as requiring the master control unit initiate logical-to-physical mapping "such that the master control unit communicates with and identifies the relative position of the one of the plurality of electrical devices being connected".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheat (US4853555).
Re claim 1, Wheat teaches a vehicle (see Wheat: 1:19-33, Figs. 1-3) comprising: 
an interior cabin including a floor member that supports seats (see Wheat: 1:-19-33, Fig. 3 regarding aircraft cabin with floor supporting conductor rail and seat track for seats); 
a plurality of electrical devices (individual passenger seat entertainment system units coupled to respective power connectors <10>, see Wheat: 1:19-28, 2:18-31, Figs. 1-3) within the interior cabin; 
a power supply (passenger entertainment system power supply <80>, see Wheat: 2:54-62, Fig. 3); and 
an electrical signal distribution system (conductor rail assembly <20>) coupled to the floor member and electrically coupled to the power supply and the plurality of electrical devices 
a printed circuit board (PCB) (printed circuit board member <17>, see Wheat: 2:32-54, Figs. 1-3); and 
a plurality of outlets (holes <61> formed with housing member <16> and corresponding portion of conductive strip <18> for electrical connection, see Wheat: 2:32-53, Figs. 1-3) coupled to the PCB, wherein the plurality of outlets are configured to electrically couple to the plurality of electrical devices, wherein the electrical signal distribution system provides electrical signals to the plurality of electrical devices (see Wheat: 1:19-28, 2:32-64, Fig. 3 regarding respective outlet connections to seat entertainment units to provide power signals via conductor rail assembly). See Wheat: 1:19-33, 2:18-64, Figs. 1-3.
Re claim 6, Wheat teaches the vehicle of claim 1, wherein the outlets are spaced over a length of the PCB (see Wheat: 2:32-53, Fig. 3).
Re claim 7, Wheat teaches the vehicle of claim 1, wherein the electrical signals comprise one or both of power signals and data signals (see Wheat: 1:19-33, 2:54-62 regarding power supply signals).
Re claim 8
Re claim 16, Wheat teaches the vehicle of claim 1, wherein the electrical signal distribution system is directly mounted to the floor member (see Wheat: 2:32-64, Fig. 3 regarding mounting rail assembly <20> to floor).
Re claim 17, Wheat teaches the vehicle of claim 1, wherein the first electrical signal distribution system to modularly connect to one or more additional electrical signal distribution systems (see Wheat: 1:19-33, 2:18-31, Figs. 1-3 regarding connection to multiple seat entertainment system units, i.e. additional electrical signal distribution systems; note no specific structure/function of how connections are "modular" nor details of the additional systems are recited).
Re claim 18, Wheat teaches a method of providing electrical signals to a plurality of electrical devices (individual passenger seat entertainment system units coupled to respective power connectors <10>, see Wheat: 1:19-28, 2:18-31, Figs. 1-3) within an interior cabin of a vehicle (see Wheat: 1:-19-33, Fig. 3 regarding aircraft cabin with floor supporting conductor rail and seat track for seats), the method comprising: providing a printed circuit board (PCB) (printed circuit board member <17>, see Wheat: 2:32-54, Figs. 1-3) of an electrical signal distribution system (conductor rail assembly <20>); coupling a plurality of outlets (holes <61> formed with housing member <16> and corresponding portion of conductive strip <18> for electrical connection, see Wheat: 2:32-53, Figs. 1-3) to the PCB; mounting the electrical signal distribution system to a floor member that supports seats within the interior cabin of the vehicle (see Wheat: 2:32-64, Fig. 3 regarding mounting rail assembly <20> to floor also supporting seat track for seats); electrically coupling the electrical signal distribution system to a power supply (passenger entertainment system power supply <80>, see Wheat: 2:54-62, Fig. 
Re claim 19, Wheat teaches the method of claim 18, further comprising modularly connecting the electrical signal distribution system to one or more additional electrical distribution systems (see Wheat: 1:19-33, 2:18-31, Figs. 1-3 regarding connection to multiple seat entertainment system units, i.e. additional electrical signal distribution systems; note no specific structure/function of how connections are "modular" nor details of the additional systems are recited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann (US2010/0127123) in view of Riedel (US2016/0193484).
Re claim 1, Hoffjann teaches a vehicle (see Hoffjann: [0007-0010], Fig. 2) comprising: 
an interior cabin (passenger compartment <60>) including a floor member (floor <80>) that supports seats (seats <61>; see Hoffjann: [0061-0062], Fig. 2); 
a plurality of electrical devices (see Hoffjann: [0011], [0062], Fig. 2 regarding electrical equipment in passenger compartment) within the interior cabin; 
a power supply (inherently present from disclosure of electrical supply lines which require some corresponding power source, see Hoffjann: [0011], [0020], [0062], [0073], Figs. 2-3); and 
an electrical signal distribution system (electrical supply line <27>, data line <28>, communication line <29>, connection points <64>, see Hoffjann: [0036-0037], [0062], [0073], Figs. 2-3) coupled to the floor member and electrically coupled to the power supply and the plurality of electrical devices (see Hoffjann: [0011], [0036-0037], [0062], [0073], Figs. 2-3 regarding electrical lines integrated with floor segments <80>), wherein the electrical signal distribution system comprises: 
a printed circuit (see Hoffjann: [0036-0037], [0073], Figs. 2-3 regarding electrical lines implemented as printed electrical circuits in floor segment layer); and 
a plurality of outlets (connection points <64>, see Hoffjann: [0032-0033], [0062], Fig. 2 regarding electrical connection points), wherein the electrical signal distribution system provides electrical signals to the plurality of electrical devices (see Hoffjann: [0011], [0020], [0036-0037], [0062], [0073], Figs. 2-3 regarding generally distributing electrical energy and data to equipment in passenger compartment). See Hoffjann: [0007-0011], [0020], [0036-0037], [0061-0062], [0073], Figs. 2-3.
Although Hoffjann discloses a printed circuit (see Hoffjann: [0036-0037]), Hoffjann does not explicitly describe the arrangement being on a printed circuit board (PCB), though the term would strongly imply a PCB to those of ordinary skill in the electrical circuit art. Additionally, although Hoffjann generally describes distribution of power and data signals for equipment in the cabin and presence of power/data lines, and electrical connection points through the floor (see Hoffjann: [0011], [0020], [0062], [0073], Figs. 2, 3), Hoffjann does not make explicit description of outlets coupled to the printed circuit and electrically coupling to the plurality of electrical devices within the interior cabin, though the arrangement is generally implied. 
Riedel, however, teaches that it is known in the art of aircraft cabin power and data distribution systems for printed power/data lines to be implemented on a printed circuit board (PCB) (see Riedel: [0056], [0058], Fig. 4 regarding PCB for implementing the data/power transmission line); and for the electrical connection between the power/data lines and corresponding electrical devices to be via a plurality of outlets (outlets <29>, see Riedel: [0056], [0058], Fig. 4 regarding data and power supply contact means attached to PCB) coupled to the PCB, wherein the plurality of outlets are configured to electrically couple to the plurality of electrical devices, wherein the electrical signal distribution system provides electrical signals to the plurality of electrical devices (see Riedel: [0007], [0056], [0058], [0066-0067], Figs. 4, 5 regarding distributing data and power from central aircraft systems to devices in aircraft cabin via the data/power supply lines and corresponding connector to the devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoffjann to incorporate the teachings of Riedel by having the printed circuit be implemented on a circuit-board as a PCB as taught by Riedel as known 
Re claim 4, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein at least one of the plurality of outlets comprises an electrical connector mounted on the PCB (see Riedel: [0056], [0058], [0066-0067], Figs. 4, 5,  regarding power/data contact means <29> attached to PCB).
Re claim 5, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein the electrical signal distribution system extends linearly along at least a portion of a length of the interior cabin, and wherein the PCB is parallel with a central longitudinal axis of the interior cabin (see Hoffjann: [0059], [0073], Figs. 1, 3 regarding electrical lines down length of the cabin).
Re claim 6, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein the outlets are spaced over a length of the PCB (see Hoffjann: [0062], Fig. 64, Riedel: [0056], [0058], Fig. 4 regarding connection points/outlets spaced over distribution line).
Re claim 7, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein the electrical signals comprise one or both of power signals and data signals (see Hoffjann: [0011], [0020], [0062], [0073], Figs. 2-3 regarding electric power supply and data signal lines).
Re claim 8, Hoffjann in view of Riedel teaches the vehicle of claim 1, further comprising a master control unit in communication with the plurality of electrical devices (see Hoffjann: 
Re claim 12, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein at least one of the plurality of electrical devices comprises a lighting assembly (see Hoffjann: [0005], [0011], [0026], [0035], Riedel: [0066-0067], Fig. 4 regarding power/control signal distribution to electrical equipment such as lighting).
Re claim 13, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein at least one of the plurality of electrical devices comprises a speaker (see Hoffjann: [0005], [0011], [0026], [0035], Riedel: [0066-0067], Fig. 4 regarding power/data distribution to electrical equipment such as audio systems/entertainment systems/speakers).
Re claim 15, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein at least one of the plurality of electrical devices comprises a display (see Hoffjann: [0005], [0011], [0026], [0035], Riedel: [0066-0067], Fig. 4 regarding power/data distribution to electrical equipment such as monitors/entertainment systems/display).
Re claim 16, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein the electrical signal distribution system is directly mounted to the floor member (see Hoffjann: [0011], [0036-0037], [0062], [0073], Figs. 2-3 regarding printed electrical lines integrated with floor segments <80>).
Re claim 17, Hoffjann in view of Riedel teaches he vehicle of claim 1, wherein the first electrical signal distribution system to modularly connect to one or more additional electrical signal distribution systems (see Hoffjann: [0017], [0020-0022], [0073], Figs. 1-3 regarding floor 
Re claim 18, Hoffjann in view of Riedel (see rejection of claim 1 above regarding details of combination) teaches a method of providing electrical signals to a plurality of electrical devices (see Hoffjann: [0011], [0062], Fig. 2 regarding electrical equipment in passenger compartment) within an interior cabin (passenger compartment <60>) of a vehicle (see Hoffjann: [0007-0010], Fig. 2), the method comprising: providing a printed circuit board (PCB) (see Hoffjann: [0036-0037], [0073], Figs. 2-3 regarding electrical lines implemented as printed electrical circuits in floor segment layer; see Riedel: [0056], [0058], Fig. 4 regarding PCB for implementing the data/power transmission line) of an electrical signal distribution system (electrical supply line <27>, data line <28>, communication line <29>, connection points <64>, see Hoffjann: [0036-0037], [0062], [0073], Figs. 2-3); coupling a plurality of outlets (connection points <64>, see Hoffjann: [0032-0033], [0062], Fig. 2 regarding electrical connection points; see Riedel: [0056], [0058], Fig. 4 regarding data and power supply contact means/outlets <29> attached to PCB) to the PCB; mounting the electrical signal distribution system to a floor member (floor <80>) that supports seats (seats <61>) within the interior cabin of the vehicle (see Hoffjann: [0011], [0036-0037], [0062], [0073], Figs. 2-3 regarding electrical lines integrated with floor segments <80>); electrically coupling the electrical signal distribution system to a power supply (inherently present from disclosure of electrical supply lines which require some corresponding power source, see Hoffjann: [0011], [0020], [0062], [0073], Figs. 2-3; see also Riedel: [0007], [0056], [0058], [0066-0067], Figs. 4, 5 regarding distributing data and power from central aircraft systems) within the interior cabin of the vehicle; electrically coupling at 
Re claim 19, Hoffjann in view of Riedel teaches the method of claim 18, further comprising modularly connecting the electrical signal distribution system to one or more additional electrical distribution systems (see Hoffjann: [0017], [0020-0022], [0073], Figs. 1-3 regarding floor segments <11>,<13> and other modularly connected together including electrical line connections).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann in view of Riedel, as applied to claim 1 above, further in view of Grebenkemper (US2005/0225955).
Re claims 2-3, Hoffjann in view of Riedel teaches the vehicle of claim 1, wherein the PCB provides power and data distribution lines, but does not explicitly discuss construction of the PCB. Grebenkemper, however, teaches that it is known in the art of printed circuit board construction for a PCB designed to carry power and data signals to be a multi-layer PCB comprising a power layer coupled to at least one data layer, wherein the PCB further comprises .

Claims 9-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann in view of Riedel, further in view of Mitchell (US2006/0032979).
Re claim 9, Hoffjann in view of Riedel teaches the vehicle of claim 8, and further discloses aircraft electronic equipment supplied with power/data may also each comprise a control unit (see Hoffjann: [0005], [0011], [0026], and Riedel: [0019], [0066-0067], Fig. 5 regarding types of devices supplied power/data, which require some manner of control unit), wherein the master control unit is in communication with the control unit of each of the plurality of electrical devices (see Riedel: [0007], [0019], [0058] regarding central data system in communication with electronic devices). Hoffjann in view of Riedel does not explicitly disclose wherein the master control unit automatically determines a location of each of the plurality of electrical devices in response to each of the plurality of electrical devices electrically coupling to one of the first electrical signal distribution system or the second electrical distribution system 
Re claim 10, as best understood, Hoffjann in view of Riedel, further in view of Mitchell teaches the vehicle of claim 8, wherein, in response to one of the plurality of electrical devices being connected to the electrical signal distribution system, the master control unit is configured to detect a configuration mismatch and initiate logical-to- physical mapping (see 
Re claim 20, as best understood, Hoffjann in view of Riedel, further in view of Mitchell teaches the method of claim 18, further comprising detecting a configuration mismatch and initiating logical-to-physical mapping in response to one of the plurality of electrical devices being connected to the electrical signal distribution system (see Mitchell: [0038], [0068-0069], [0071], [0072], Figs. 3-5, 10 regarding detecting changed position or newly installed monuments/PSUs and initiating position detection and identification of each device to main controller, i.e. logical to physical mapping; see discussion of claim 9 regarding details of combination).

Claims 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann in view of Riedel, further in view of Moody (US2012/0250879).
Re claim 11, Hoffjann in view of Riedel teaches the vehicle of claim 1, and further discloses the outlets/connectors may be used to supply a variety of different types of devices (see Riedel: [0033], [0066-0067], Fig. 4) which suggests the system may use connectors having different keys or coding corresponding to respective devices intended to be connected although specific structure is not discussed. Moody further teaches that it is known in the art of passenger aircraft design providing power and data to a variety of devices to have a plurality of outlets with at least two of the plurality of outlets include different keys or coding that are 
Re claim 14, Hoffjann in view of Riedel teaches the vehicle of claim 1, and further discloses providing power and data connection to various devices including communication devices (see Hoffjann: [0011], [0020], see Riedel: [0066-0067], Fig. 4) but does not explicitly disclose wherein at least one of the plurality of electrical devices comprises a microphone. Moody, however, teaches that it is known in the art of passenger aircraft design to have electrical devices connected to the aircraft electrical signal distribution system comprise a microphone (see Moody: [0043-0045], [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hoffjann in view of Riedel to incorporate the teachings of Moody by having the electrical signal distribution system be connected to a microphone as recited for purposes of providing passengers or crew with audio/voice communication functionality for crew/passenger's convenience (see Moody: [0006-0007], [0043-0045]; see Hoffjann: [0011]).

Conclusion
In summary, it is recommended Applicant address the noted Double Patenting rejection and consider the cited prior art vehicle floor electrical distribution systems. In general, it would appear that merely using a PCB mounted with the vehicle floor to distribute electrical signals is known and would be obvious to those of ordinary skill. It is recommended Applicant consider possibly reciting more specifically the details of combination of features of claims 1-4, such as structure and function of the electrical connectors mounted on the PCB, how it connects to both power/data layers, and how it functions to interface power and data signals to the electrical devices and with corresponding power supply and master control unit through the power and data layers, in a manner not sufficiently suggested by the prior art. Specific explanation should be provided as to how combination of features would not be obvious in light of the prior art of record. Applicant may contact the Examiner to discuss possible amendments or the office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836